DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was filed on 01/20/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Status
This action is in response to claims filed on 12/06/2019. Claims 1-12 are considered in this office action. Claims 1-12 are pending examination.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Emotion Estimating Control Apparatus and Computer-Readable Storage Medium.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“emotion estimating unit” in claim 1 line 2 and claim 12 line 3¸ interpreted by Examiner as corresponding to “a computer caused by a CPU to perform the operation of estimating an emotion of an occupant by performing emotion estimation processing” in Par. [0079] lines 2-8 and Par. [0057] lines 1-2 of the instant specification
“image-capturing unit” in claim 1 line 4 and claim 12 line 5, interpreted by Examiner as corresponding to “one or more cameras” in Par. [0014] line 5 and Par. [0016] line 1 of the instant specification
“output control unit” in claim 1 line 5 and claim 12 line 6, interpreted by Examiner as corresponding to “a computer caused by a CPU to perform the operation of outputting description 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 lines 7-8, claim 3 line 2, claim 5 line 7, claim 10 line 5, and claim 12 lines 8-9, the term “an emotion” is indefinite as it is not clear whether the term is referring to the term “an emotion” stated earlier in the claim, or to a different emotion. Therefore, the claims are rendered indefinite.
	Claims 2-11 are rejected based on rejected base claim 1 for the same rationale as recited above.
Regarding claim 3 line 5, claim 5 lines 2-3, claim 6 line 2, and claim 6 lines 2-3, the term “a control operation” is indefinite as it is not clear whether the term is referring to the term “a control operation” stated in the base claim, or to a different control operation. Therefore, the claims are rendered indefinite.
	Claim 4 and claims 7-9 are rejected based on rejected base claim 1 and claim 6, respectively, for the same rationale as recited above.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “an output control unit configured to perform control to output description information about a control claim 1 from which claim 3 depends), and the claim also recites “the output control unit performs control to output the description information about a control operation performed by the movable body when the control operation performed by the movable body is the predetermined control operation, the emotion of the occupant estimated by the emotion estimating unit when the control operation is performed is surprise, and the degree of the surprise is greater than a predetermined threshold” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. In the instant case, it is unclear whether the output control unit performs control to output the description information: 1) when a control operation is a predetermined control operation and the occupant emotion is surprise, OR when the control operation is a predetermined control operation, the occupant emotion is surprise, and the degree of surprise is greater than a threshold (thus the condition “the degree of surprise is greater than a threshold” is not required); or 2) ONLY when the control operation is a predetermined control operation, the occupant emotion is surprise, and the degree of surprise is greater than a threshold (thus the condition “the degree 
	Claim 4 is rejected based on rejected base claim 3 for the same rationale as recited above.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “an output control unit configured to perform control to output description information about a control operation performed by the movable body when the control operation performed by the movable body is a predetermined control operation and an emotion of the occupant estimated by the emotion estimating unit when the control operation is performed is surprise” (stated in independent claim 1 from which claim 5 depends), and the claim also recites “the output control unit performs control to output first description information about a control operation performed by the movable body when the control operation performed by the movable body is the predetermined control operation and the emotion of the occupant estimated by the emotion estimating unit when the control operation is performed is surprise” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the OR first description information about a control operation performed by the movable body (thus the condition “first description information” is not required); or 2) ONLY first description information about a control operation performed by the movable body (thus the condition “first description information” is a required feature). Therefore, the scope of the claimed invention is not defined and the claim is rendered indefinite.
The term "possibly" in claim 6 is a relative term which renders the claim indefinite.  The term "possibly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination, Examiner is interpreting the claim as “wherein the predetermined control operation is a control operation pre-registered as a control operation that causes the occupant of the movable body to express an emotion when the movable body performs the predetermined control operation”.
	Claims 7-9 are rejected based on rejected base claim 6 for the same rationale as recited above.
Regarding claim 11 line 5, the term “a predetermined control operation” is indefinite as it is not clear whether the term is .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 

Claims 1-2 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Goldman-Shenhar et al. (US 2017/0168689 A1) in view of Turcot et al. (US 2018/0189581 A1), using the claim interpretations stated above.
Regarding claim 1, Goldman-Shenhar teaches “An information processing apparatus comprising: an emotion estimating unit (Par. [0184] lines 2 and 7-12 teaches the system is configured to monitor the human driver by a camera detecting human gestures); and an output control unit configured to perform control to output description information about a control operation performed by the moveable body when the control operation performed by the movable body is a predetermined control operation and an emotion of the occupant estimated by the emotion estimating unit when the control operation is performed is surprise (Par. [0041] lines 5-9 teaches the vehicle-user-interaction system configured to determine a system interaction level for the user based on user behavior such as responses (emotions) to autonomous-driving actions (predetermined control operations); Par. [0037] lines 4-7 teaches the system determines an applicable level of interaction based on factors such as behavior of the user (emotions); Par. [0038] lines 3-8 teaches the interaction includes advising the user of information describing how or reasons why an immediately preceding autonomous-driving function (predetermined control configured to estimate an emotion of an occupant of a movable body based on an image of the occupant of the movable body captured by an image-capturing unit provided in the movable body” and the estimated emotion of the occupant is “surprise”.
	From the same field of endeavor, Turcot teaches the emotion estimating unit “configured to estimate an emotion of an occupant of a movable body based on an image of the occupant of the movable body captured by an image-capturing unit provided in the movable body (Par. [0024] lines 4-20 teaches an in-vehicle camera collects cognitive state data from a vehicle occupant, which can be the operator or a passenger, where the cognitive state data can include image data, facial data, etc., and a cognitive state profile (emotion) is learned for the occupant based on the obtained cognitive state data, where the cognitive state profile includes cognitive states, mental states, emotional states, moods, and so on)” and the estimated emotion of the occupant is “surprise (Par. [0072] lines 1-7 teaches evaluating an image to identify a facial portion and identify a facial expression, such as an expression of surprise, based on the facial portion)”.

	The motivation for doing so would be to allow a variety of vehicle manipulation steps to be taken by understand the cognitive states being experienced by a vehicle occupant (Turcot, Par. [0051] lines 15-18).
Regarding claim 2, the combination of Goldman-Shenhar and Turcot teaches all the limitations of claim 1 above, and further teaches “wherein the output control unit does not perform control to output the description information when the emotion of the occupant estimated by the emotion estimating unit when the control operation is performed is not surprise (Goldman-Shenhar, Par. [0041] lines 5-9 teaches the vehicle-user-interaction system configured to determine a system interaction level for the user based on user behavior such as responses (emotions) to autonomous-driving actions (predetermined control operations); Par. [0038] lines 3-8 teaches the interaction includes advising the user of information describing how or reasons why an immediately preceding autonomous-driving function (predetermined control operation) was performed (description information); Par. [0201] lines 1-4 teaches at diamond 422 the processing hardware unit determines whether a post-autonomous-maneuver message should be provided to the human driver (i.e. determines 422 that a message should be provided, the flow proceeds to block 424 where communication of the message to the human driver is initiated; and Fig. 4 shows at diamond 422 if it is determined a post-autonomous-maneuver message should not be provided to the human driver, the flow can end 425 or be performed again following path 427)”.
Regarding claim 6, the combination of Goldman-Shenhar and Turcot teaches all the limitations of claim 1 above, and further teaches “wherein the predetermined control operation is a control operation preregistered as a control operation that possibly makes the occupant of the movable body surprised when the movable body performs the predetermined operation (Goldman-Shenhar, Par. [0041] lines 5-9 teaches the vehicle-user-interaction system configured to determine a system interaction level for the user based on user behavior such as responses (emotions) to autonomous-driving actions (predetermined control operations) (which implies that all autonomous-driving actions can elicit an (emotion) response from the user when performed and the autonomous-driving actions are “preregistered” as the system knows to determine a user response after each one is performed))”.
Regarding claim 7, the combination of Goldman-Shenhar and Turcot teaches all the limitations of claim 6 above, and further teaches “wherein the movable body is a motor vehicle, and the predetermined control operation is an ABS (Antilock Brake System) operation (Goldman-Shenhar, Par. [0044] lines 1-3 teaches an autonomous-driving-capable vehicle including a braking assembly; and Par. [0041] lines 5-9 teaches the vehicle-user-interaction system configured to determine a system interaction level for the user based on user behavior such as responses to autonomous-driving actions (predetermined control operations which can include ABS)) (Turcot, Par. [0061 lines 1-3 teaches brake activation for the vehicle, which includes speed control, slowing down, stopping, emergency stopping, and the like (i.e. ABS); and Par. [0062] lines 3-4 teaches vehicle manipulation is based on a cognitive state profile of a vehicle occupant (predetermined control operation))”.
Regarding claim 8, the combination of Goldman-Shenhar and Turcot teaches all the limitations of claim 6 above, and further teaches “wherein the movable body is a motor vehicle, and the predetermined control operation is an ESC (Electric Stability Control) operation (Goldman-Shenhar, Par. [0044] lines 1-3 teaches an autonomous-driving-capable vehicle including a steering assembly; and Par. [0041] lines 5-9 teaches the vehicle-user-interaction system configured to determine a system interaction level for the user based on user behavior such as responses to autonomous-driving actions (predetermined control operations which can include ESC)) (Turcot, Par. [0061 lines 7-15 teaches steering control for the vehicle, which can be used for vehicle manipulation for making turns, taking evasive action, collision avoidance, emergency evasive maneuvers, emergency braking, and the like (i.e. ESC); and Par. [0062] lines 3-4 teaches 
Regarding claim 9, the combination of Goldman-Shenhar and Turcot teaches all the limitations of claim 6 above, and further teaches “wherein the movable body is a motor vehicle, and the predetermined control operation is a control operation for at least one of collision avoidance and damage mitigation (Goldman-Shenhar, Par. [0044] lines 1-3 teaches an autonomous-driving-capable vehicle including a steering assembly, braking assembly, and acceleration assembly; and Par. [0041] lines 5-9 teaches the vehicle-user-interaction system configured to determine a system interaction level for the user based on user behavior such as responses to autonomous-driving actions (predetermined control operations which can include ESC)) (Turcot, Par. [0061 lines 1-15 teaches brake activation, throttle activation, and steering control for the vehicle, which can be used for vehicle manipulation for acceleration, deceleration, making turns, taking evasive action, collision avoidance, emergency evasive maneuvers, emergency braking, and the like (i.e. ESC); and Par. [0062] lines 3-4 teaches vehicle manipulation is based on a cognitive state profile of a vehicle occupant (predetermined control operation))”.
Regarding claim 10, the combination of Goldman-Shenhar and Turcot teaches all the limitations of claim 1 above, and further teaches “wherein the movable body is a motor vehicle; and the output control unit performs control to output the description information about the control operation performed by the movable body when the control operation performed by the movable body is the predetermined control operation and an emotion of a driver of the movable body estimated by the emotion estimating unit when the control operation is performed is surprise (Goldman-Shenhar, Par. [0041] lines 5-9 teaches the vehicle-user-interaction system configured to determine a system interaction level for the user based on user behavior such as responses (emotions) to autonomous-driving actions (predetermined control operations); Par. [0037] lines 4-7 teaches the system determines an applicable level of interaction based on factors such as behavior of the user (emotions); Par. [0038] lines 3-8 teaches the interaction includes advising the user of information describing how or reasons why an immediately preceding autonomous-driving function (predetermined control operation) was performed; Par. [0171] lines 1-3 teaches vehicle functions information from the message relates to one or more autonomous-driving actions of the vehicle (predetermined control operations); and Par. [0187] lines 18-20 teaches responsive operations include determining, based on the driver communication, a responsive message configured to alleviate a driver concern (i.e. emotion) indicated by the driver communication) (Turcot, Par. [0024] lines 4-7 teaches an in-vehicle camera collects cognitive state data, including image data, facial data, etc., from an occupant of the vehicle, where an occupant can be the operator (driver) of the vehicle or a passenger in the vehicle; and Par. [0072] lines 1-7 teaches evaluating an image to identify a facial portion and identify a facial expression, such as an expression of surprise, based on the facial portion)”.
Regarding claim 11, the combination of Goldman-Shenhar and Turcot teaches all the limitations of claim 1 above, and further teaches wherein the movable body is capable of accommodating a plurality of occupants, and the output control unit performs control to output the description information about the control operation performed by the movable body when the control operation performed by the movable body of a predetermined control operation and emotions of all of the occupants of the movable body estimated by the emotion estimating unit when the control operation is performed are surprise (Goldman-Shenhar, Par. [0041] lines 5-9 teaches the vehicle-user-interaction system configured to determine a system interaction level for the user based on user behavior such as responses (emotions) to autonomous-driving actions (predetermined control operations); Par. [0037] lines 4-7 teaches the system determines an applicable level of interaction based on factors such as behavior of the user (emotions); Par. [0038] lines 3-8 teaches the interaction includes advising the user of information describing how or reasons why an immediately preceding autonomous-driving function (predetermined control operation) was performed; Par. [0171] lines 1-3 teaches vehicle functions information from the message relates to one or more autonomous-driving actions of the vehicle (predetermined control operations); and Par. [0187] lines 18-20 teaches responsive operations include determining, based on the driver communication, a responsive message configured to alleviate a driver concern (i.e. emotion) indicated by the driver communication) (Turcot, Par. [0024] lines 4-7 teaches an in-vehicle camera collects cognitive state data, including image data, facial data, etc., from an occupant of the vehicle, where an occupant can be the operator (driver) of the vehicle or a passenger in the vehicle; Par. [0072] 
Regarding claim 12, Goldman-Shenhar teaches “A non-transitory computer-readable storage medium having stored thereon a program (Par. [0048] line 2 and Par. [0052] lines 1-2 teaches a computer-readable storage device that includes computer-executable instructions) that causes a computer to function as: an emotion estimating unit (Par. [0184] lines 2 and 7-12 teaches the system is configured to monitor the human driver by a camera detecting human gestures); and an output control unit configured to perform control to output description information about a control operation performed by the moveable body when the control operation performed by the movable body is a predetermined control operation and an emotion of the occupant estimated by the emotion estimating unit when the control operation is performed is surprise (Par. [0041] lines 5-9 teaches the vehicle-user-interaction system configured to determine a system interaction level for the user based on user behavior such as responses (emotions) to autonomous-driving actions (predetermined control operations); Par. [0037] lines 4-7 teaches the system determines an applicable level of configured to estimate an emotion of an occupant of a movable body based on an image of the occupant of the movable body captured by an image-capturing unit provided in the movable body” and the estimated emotion of the occupant is “surprise”.
	From the same field of endeavor, Turcot teaches the emotion estimating unit “configured to estimate an emotion of an occupant of a movable body based on an image of the occupant of the movable body captured by an image-capturing unit provided in the movable body (Par. [0024] lines 4-20 teaches an in-vehicle camera collects cognitive state data from a vehicle occupant, which can be the operator or a passenger, where the cognitive state data can include image data, facial data, etc., and a cognitive state profile (emotion) is learned for the occupant based on the obtained cognitive state data, where the cognitive state profile includes cognitive states, mental states, surprise (Par. [0072] lines 1-7 teaches evaluating an image to identify a facial portion and identify a facial expression, such as an expression of surprise, based on the facial portion)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Goldman-Shenhar to incorporate the teachings of Turcot to have the emotion estimating unit taught by Goldman-Shenhar estimate an emotion of the vehicle occupant based on an image of the occupant captured by an in-vehicle camera as taught by Turcot.
	The motivation for doing so would be to allow a variety of vehicle manipulation steps to be taken by understand the cognitive states being experienced by a vehicle occupant (Turcot, Par. [0051] lines 15-18).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Goldman-Shenhar et al. (US 2017/0168689 A1) in view of Turcot et al. (US 2018/0189581 A1) and further in view of Krupat et al. (US 2018/0303397 A1).
Regarding claim 3, the combination of Goldman-Shenhar and Turcot teach all the limitations of claim 1 above, and further teach “wherein the emotion estimating unit estimates a type and degree of an emotion of the occupant (Turcot, Par. [0127] lines 16-18, 26-29, and 36-38 teaches AUs (action units) can be used to recognize emotion experienced by the person who is being observed and can include intensity (degree) scoring where the AUs are used for analyzing images , and the output control unit performs control to output the description information about a control operation performed by the movable body when the control operation performed by the movable body is the predetermined control operation, the emotion of the occupant estimated by the emotion estimating unit when the control operation is performed is surprise (Goldman-Shenhar, Par. [0041] lines 5-9 teaches the vehicle-user-interaction system configured to determine a system interaction level for the user based on user behavior such as responses (emotions) to autonomous-driving actions (particular control operations); Par. [0037] lines 4-7 teaches the system determines an applicable level of interaction based on factors such as behavior of the user (emotions); Par. [0038] lines 3-8 teaches the interaction includes advising the user of information describing how or reasons why an immediately preceding autonomous-driving function (predetermined control operation) was performed; Par. [0171] lines 1-3 teaches vehicle functions information from the message relates to one or more autonomous-driving actions of the vehicle (predetermined control operations); Par. [0187] lines 18-20 teaches responsive operations include determining, based on the driver communication, a responsive message configured to alleviate a driver concern (i.e. emotion) indicated by the driver communication; and Par. [0201] lines 1-4 teaches at diamond 422 the processing hardware unit determines whether a post-autonomous-maneuver message should be the degree of surprise is greater than a predetermined threshold”.
	From the same field of endeavor, Krupat teaches generating an output when “the degree of surprise is greater than a predetermined threshold (Par. [0135] lines 13-16 and Par. [0136] lines 1-3 teaches detecting that a threshold value has been met (i.e. has met a minimum value and been exceeded) by the emotional intensity metrics where the threshold includes an intensity (degree) of an emotion, and a graphical representation is generated (output is generated) when the threshold value has been met)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Goldman-Shenhar and Turcot to incorporate the teachings of Krupat to have the output control unit output the description information as taught by the combination of Goldman-Shenhar and Turcot when a degree of surprise emotion is greater than a threshold as taught by Krupat.

Regarding claim 4, the combination of Godman-Shenhar, Turcot, and Krupat teaches all the limitations of claim 3 above, and further teaches “wherein the output control unit does not perform control to output the description information when the emotion of the occupant estimated by the emotion estimating unit when the control operation is performed is surprise and the degree of the surprise is less than the predetermined threshold (Goldman-Shenhar, Par. [0041] lines 5-9 teaches the vehicle-user-interaction system configured to determine a system interaction level for the user based on user behavior such as responses (emotions) to autonomous-driving actions (predetermined control operations); Par. [0038] lines 3-8 teaches the interaction includes advising the user of information describing how or reasons why an immediately preceding autonomous-driving function (predetermined control operation) was performed (description information); Par. [0201] lines 1-4 teaches at diamond 422 the processing hardware unit determines whether a post-autonomous-maneuver message should be provided to the human driver (i.e. determines whether to output message (description information) based on user response (degree of detected surprise emotion as taught by the combination of Goldman-Shenhar, Turcot, and Krupat) to autonomous-driving action (predetermined control operation)); Par. [0203] lines 1-5 teaches is it is determined at diamond 422 that a message should be provided, the flow proceeds to block 424 where communication of the 422 if it is determined a post-autonomous-maneuver message should not be provided to the human driver, the flow can end 425 or be performed again following path 427) (Krupat, Par. [0135] lines 13-16 and Par. [0136] lines 1-3 teaches detecting that a threshold value has been met (i.e. has met a minimum value and been exceeded) by the emotional intensity metrics where the threshold includes an intensity (degree) of an emotion, and a graphical representation is generated (output is generated) when the threshold value has been met (which implies that when the threshold value is not met (i.e. less than the threshold), the output is not generated))”.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Goldman-Shenhar et al. (US 2017/0168689 A1) in view of Turcot et al. (US 2018/0189581 A1) and further in view of Nagy et al. (US 2018/0001903 A1).
Regarding claim 5, the combination of Goldman-Shenhar and Turcot teaches all the limitations of claim 1 above, and further teaches “wherein the output control unit performs control to output first description control information about a control operation performed by the movable body when the control operation performed by the movable body is the predetermined control operation and the emotion of the occupant estimated by the emotion estimating unit when the control operation is performed is surprise (Goldman-Shenhar, Par. [0041] lines 5-9 teaches the vehicle-user-interaction system configured to determine a system interaction level for the user based on user , and performs control to output second description information when an emotion of the occupant estimated by the emotion estimating unit is confusion (Goldman-Shenhar, Par. [0041] lines 5-9 teaches the vehicle-user-interaction system configured to determine a system interaction level for the user based on user behavior such as responses (emotions) to autonomous-driving actions (particular control operations); Par. [0037] lines 4-7 teaches the system determines an applicable level of interaction (i.e. whether to give first or second description information) based on factors such as behavior of the user (emotions that is more detailed that the first description information” and the emotion is estimated “after the first description information is output”.
	From the same field of endeavor, Nagy teaches second description information “that is more detailed that the first description information” and the emotion is estimated “after the first description information is output (Par. [0007] lines 4-14 teaches the controller generates a graphical user interface indicative of operation of the automatic vehicle system (control operation), output the graphical user interface on the display, monitor an indicia of a driver’s comfort level (i.e. estimate an emotion of the occupant), and determine, based on the monitored indicia, when the driver is not 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Goldman-Shenhar and Turcot to incorporate the teachings of Nagy to have the second description information taught by the combination of Goldman-Shenhar and Turcot be more detailed than the first description information as taught by Nagy and have the emotion of the occupant be estimated as taught by the combination of Goldman-Shenhar and Turcot occur after the first description information is output as taught by Nagy.
	The motivation for doing so would be to allow the user/driver to feel more comfortable “letting go” of control over the operation of the vehicle and turning operation of the vehicle over to the automated system (Nagy, Par. [0004] lines 10-13).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665